Title: From Alexander Hamilton to Thomas Jefferson, 8 June 1791
From: Hamilton, Alexander
To: Jefferson, Thomas


Treasury DepartmentJune 8th 1791.
Sir
It has occurred to me that it would be productive of very useful information if some Officer of the United States in each foreign Country, where there is one, were instructed to transmit, occasionally, a state of the coins of the Country specifying their respective standards weights, and values, and, periodically, a state of the market prices of gold and silver in coin and bullion, and of the rates of foreign exchange, and of the rates of the different kinds of labour as well that employed in manufactures as in tillage.
I would beg leave to request if there appears to you no inconvenience in the thing that an instruction may be sent for the above purpose and that copies of the statements which shall from time to time be received in consequence of it may be furnished to the Treasury.
I have the honor to be with great respect   Sir,   your obedient servt.
Alexander Hamilton
The Secretary of State.
